UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 14, 2015 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-524 9 9 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 320 North Carson Street, Carson City, Nevada , 89710 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On December 14, 2015, we issued 1,246,386 common shares in the capital of our company. The securities were issued in connection with the conversion of a portion of a $51,500 convertible note dated October 21, 2013. We issued the securities to one (1) U.S. person (as that term is defined in Regulation S of the Securities Act of 1933) pursuant to the exemption from registration provided for under Rule 506 of Regulation D, promulgated under the United States Securities Act of 1933, as amended. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Greg Painter Greg Painter President, Chief Executive Officer, Secretary, Treasurer and Director Date: December 21, 2015
